DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case Applicant has argued that Moraes (WO2005098151) does not teach the formation of an animal toilet however it is noted that Moraes was not relied upon as a teaching of shaping a toilet into the shape of an animal but instead as a teaching of providing an access panel in the upper body/section of the toilet.
	Applicant has further argued that Pack (KR100473853) is a urinal and as such doesn’t teach the formation of an animal design toilet. However, Klopocinski (US 6,073,275) discloses a toilet having an upper body, a lower body and a toilet basin extending from the lower body. Pack is relied upon as a teaching for shaping the upper and lower portions of a sanitary fixture into the appearance of an animal.
	Applicant further argues that as Pack is a urinal it can’t teach a basin/bowl extending from the lower body. It is noted that Klopocinski already discloses a toilet comprising an upper body, a lower body and a bowl extending from the lower body. Pack is relied upon as a teaching of shaping the upper and lower body to appear as an animal.
	Applicant further argues that Pack does not disclose a toilet tank in the upper body of the structure. It is noted that Klopocinski already discloses a toilet tank in the upper body of the toilet structure and Pack is relied upon as a teaching of shaping the toilet body to have an animal appearance.

	In general, it is noted that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I). In this case Applicant has argued their invention comprises an ‘animal design toilet’ however this only appears to be a toilet with an aesthetic design matching that of an animal which it has been shown is known in the prior art. The type of animal and how its body is arranged/portrayed are aesthetic design choices which would have been obvious to one of ordinary skill in the art.

In response to applicant's argument that Pack is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, both Klopocinski and Pack are sanitary fixtures for receiving waste and as such the motivations for forming the aesthetic shape of the fixture into an animal would be applicable to both structures.

Applicant’s arguments, see Pg. 11, filed 8/1/22, with respect to the rejection(s) of claim(s) 4 and 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art US D453,040 (Davis).
	Applicant has amended the claims such that toilets shaped as “other mammals” no longer satisfy the claim language and only those animals listed do. While it is noted that aesthetic design choices are obvious to one of ordinary skill in the art (See MPEP 2144.04(I)) a new rejection utilizing a toilet body shaped like a cat has been presented for the purpose of compact prosecution.

Drawings
The drawings were received on 8/1/22.  These drawings are unacceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
exit tube connecting underneath and extending from the bowl (reference 44 does not appear to satisfy this claim language)
plumbing interface connecting an exit tube to a utility waste removal pipe
an eye light
a sound assembly
a proximity sensor
a discharge valve extending outwardly from the bowl
a fan blade
the discharge valve connecting to the exit tube of the bowl
the fan blade being in-line with the exit tube of the toilet bowl
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
Reference “44” is cited as being an exit tube for the waste system which the claims require to connect underneath and extend from the bowl however in Fig. 11 it appears to be located above the toilet bowl and either project out of, or stop at, the side of the animal body above the toilet bowl. It is unclear if there is an incorrect labelling of structures or if there is a unique waste exit system.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Claim 8, line 2 states “the proximity sensor actuates and eye light”.
Claim 16, line 2 states “the proximity sensor actuates and eye light”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,073,275 (Klopocinski) in view of WO 2005/098151 (Moraes) and US D453,040 (Davis).
	Regarding claim 1, Klopocinski discloses a toilet comprising:
	an upper body;
	a lower body;
	an interior;
	a bowl extending from the lower body, wherein the bowl extends at a height from a surface allowing a user to be seated, wherein the bowl comprises a rim (42), and wherein the rim comprises a plurality of openings (44) circumventing the rim;

    PNG
    media_image1.png
    429
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    471
    554
    media_image2.png
    Greyscale

	a toilet tank (28) located within the interior of the toilet body (Fig. 2A), wherein the toilet tank maintains a quantity of water and supplies the water to the bowl;
	a flush actuator (22) positioned on the upper body;
	an exit tube (48) connecting underneath and extending from the bowl; and
	a plumbing interface (50) connecting the exit tube to a utility waste removal pipe;
	wherein the flush actuator actuates causing the water in the bowl to be removed from the bowl via the exit tube and allows fresh water to enter the toilet tank (C5 L62- C6 L11).
	Klopocinski, however, does not disclose the inclusion of an access panel providing access to an interior of the upper body of the toilet. Also Klopocinski does not disclose that the upper and lower body of the toilet are shaped like the upper and lower body of an animal.
	Moraes teaches a toilet assembly comprising an upper body (1) comprising a removable access panel (1.2) which provides access to the interior of the upper body (Fig. 2), the access panel having a gasket (1.1d) to provide a seal when the panel is in the closed position.
	It would have been obvious to one of ordinary skill in the art to provide an access panel which provides access to the interior of the upper body, as taught by Moraes, to facilitate easier maintenance of the tank and other toilet components. 
	Davis teaches a toilet body shaped like a cat (Fig. 1) comprising an upper (head, neck and upper chest) and lower body portions with the toilet bowl located on/extending from the lower body portion.

    PNG
    media_image3.png
    507
    451
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form the upper and lower bodies of the toilet into an animal structure having an appearance of an animal comprising a head, neck, upper body and lower body, as taught by Davis, to improve the aesthetic appearance of the toilet, match the toilet with an overall design of a restroom and/or encourage the use of the toilet by a child.
	It is noted that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I).

	Regarding claim 4, Klopocinski in view of Moraes and Davis results in the toilet body being shaped like a cat (Davis teaches the aesthetic design of a toilet body into the shape of a cat as previously discussed).

	Regarding claim 5, Klopocinski states that the toilet bowl is manufactured from porcelain and the aesthetic shell/covers (18/20) can be manufactured from plastic (C5 L52-56) establishing the use of both plastics and porcelain for the construction of the toilet.
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Klopocinski in view of Moraes and Davis as applied to claim 1 above, and further in view of US 2007/0182571 (Kennish).
	Regarding claim 6, Klopocinski in view of Moraes and Davis teaches an animal toilet as previously discussed but does not teach the provision of a light activated by the flush actuator, the light being located at the animal’s eye.
	Kennish teaches a toilet (122) assembly comprising a plurality of sensors including a sensor for monitoring when the toilet is flushed (Para. 0029 - generates an output based on handle being properly used). In response to a flush the system’s electronic control circuit (202) activates an output device (212) which can include activating one or more lights (Para. 0033 - output includes activating one or more lights).
	It would have been obvious to one of ordinary skill in the art to activate one or more lights in response to each flush of the toilet, as taught by Kennish, to confirm to a user they have properly flushed the toilet, ensure compliance of sanitary conditions and/or entertain a user of the toilet. 
	Klopocinski in view of Moraes, Davis and Kennish does not explicitly teach that the lights are eye lights. Instead it is noted that Kennish teaches the light can take a number of forms including singular bulbs, multiple bulbs or LED’s or entire display screens and that the purpose of the lights are to provide feedback to a user. Applicant has not disclosed that locating the lights at the eyes solves any stated problem or is for any particular purpose other than aesthetics. It would appear the toilet would function equally well with the lights arranged as disclosed by Applicant or arranged at other locations. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the device such that the lights are located at the eyes of the animal toilet since such a modification would have been considered a mere design consideration (rearrangement of parts) which fails to patentably distinguish over the prior art. See MPEP  2144.04(VI)(C).
	It is noted that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I).

	Regarding claim 7, Klopocinski in view of Moraes and Davis teaches an animal toilet as previously discussed but does not teach the provision of a speaker playing animal sounds.
	Kennish teaches a toilet (122) assembly comprising a plurality of sensors including a sensor for monitoring when the toilet is flushed (Para. 0029 - generates output based on handle being properly used). In response to a flush the system’s electronic control circuit (202) activates a sound assembly comprising a playback device (212), speaker and sound file to replicate the sound made by an animal (Para. 0032 - output includes generating animal sounds through a speaker).
	It would have been obvious to one of ordinary skill in the art to produce an animal sound through a speaker in response to each flush of the toilet, as taught by Kennish, to confirm to a user they have properly flushed the toilet, ensure compliance of sanitary standards and/or entertain a user of the toilet.

Regarding claim 8, Klopocinski in view of Moraes and Davis teaches an animal toilet as previously discussed but does not teach the provision of a light and sound system activated by a proximity sensor, the light being located at the animal’s eye.
	Kennish teaches a toilet (122) assembly comprising a plurality of sensors including a proximity sensor for monitoring when a user approaches a toilet (Para. 0030, 0041 - generates an output based on signals from a proximity sensor detecting a user’s position). In response to an activation of the sensor the system’s electronic control circuit (202) activates an output device (212) which can include activating one or more lights (Para. 0033 - output includes activating one or more lights) and/or a sound assembly (Para. 0032).
	It would have been obvious to one of ordinary skill in the art to activate one or more lights in response to a user approaching a toilet, as taught by Kennish, to encourage proper use of the toilet, to provide a visual aid for a user and/or to entertain the user. 
	It would have been obvious to one of ordinary skill in the art to activate a sound assembly in response to a user approaching the toilet, as taught by Kennish, to encourage proper use of the toilet, to provide instructions to the user or and/or to entertain the user.
	Klopocinski in view of Moraes, Davis and Kennish does not explicitly teach that the lights are eye lights. Instead it is noted that Kennish teaches the light can take a number of forms including singular bulbs, multiple bulbs or LED’s or entire display screens and that the purpose of the lights are to provide feedback to a user. Applicant has not disclosed that locating the lights at the eyes solves any stated problem or is for any particular purpose other than aesthetics. It would appear the toilet would function equally well with the lights arranged as disclosed by Applicant or arranged at other locations. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the device such that the lights are located at the eyes of the animal toilet since such a modification would have been considered a mere design consideration (rearrangement of parts) which fails to patentably distinguish over the prior art. See MPEP  2144.04(VI)(C).
	It is noted that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I).

Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klopocinski in view of Moraes, Davis and US 2016/0040415 (Wafford).
	Regarding claim 9, Klopocinski discloses a toilet comprising:
	an upper body (20, Fig. 1);
	a lower body (18, Fig. 1);
	an interior (Fig. 16);
	a bowl extending from the lower body, wherein the bowl extends at a height from a surface allowing a user to be seated, wherein the bowl comprises a rim (42), and wherein the rim comprises a plurality of openings (44) circumventing the rim;

    PNG
    media_image1.png
    429
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    471
    554
    media_image2.png
    Greyscale

	a toilet tank (28) located within the interior of the toilet body (Fig. 2A), wherein the toilet tank maintains a quantity of water and supplies the water to the bowl;
	a flush actuator (22) positioned on the upper body;
	an exit tube (48) connecting underneath and extending from the bowl; and
	a plumbing interface (50) connecting the exit tube to a utility waste removal pipe;
	wherein the flush actuator actuates causing the water in the bowl to be removed from the bowl via the exit tube and allows fresh water to enter the toilet tank (C5 L62- C6 L11);
	an odor reduction assembly that is positioned within the interior of the toilet body and connects to the bowl, and wherein the odor reduction assembly comprises:
		a discharge valve (66/96), wherein the discharge valve extends outwardly from (88) the bowl and connects to (68) an odor exit tube (51) which is in communication with the exit tube from the toilet as both are connected to the waste water utility connection (Fig. 3);
		a fan blade (94), wherein the fan blade positions in-line with the discharge valve and the odor exit tube, and wherein the fan blade rotates to provide suction and pull an odor from the bowl into the discharge valve and the exit tube thereby removing the odor;
		a vacuum motor (98) for rotating the fan blade;
		a power supply (Fig. 19 - the motor and fan are powered from an AC source) for supplying power to the vacuum motor;
		a power switch (208) connected to the power supply which operates the odor reduction assembly when a user sits on the seat for removing odor from the bowl.
	Klopocinski, however, does not disclose the inclusion of an access panel providing access to an interior of the upper body of the toilet. Also Klopocinski does not disclose that the upper and lower body of the toilet are shaped like the upper and lower body of an animal. Klopocinski also does not disclose that the odor discharge valve connects directly to the exit tube from the toilet or that the switch permits selective activation of the odor extraction system during use of the toilet.
	Moraes teaches a toilet assembly comprising an upper body (1) comprising a removable access panel (1.2) which provides access to the interior of the upper body (Fig. 2), the access panel having a gasket (1.1d) to provide a seal when the panel is in a closed position.
	It would have been obvious to one of ordinary skill in the art to provide an access panel which provides access to the interior of the upper body, as taught by Moraes, to facilitate easier maintenance of the tank and other toilet components. 
	Davis teaches a toilet body shaped like a cat (Fig. 1) comprising an upper (head, neck and upper chest) and lower body portions with the toilet bowl located on/extending from the lower body portion.

    PNG
    media_image3.png
    507
    451
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form the upper and lower bodies of the toilet into an animal structure having an appearance of an animal comprising a head, neck, upper body and lower body, as taught by Davis, to improve the aesthetic appearance of the toilet, match the toilet with an overall design of a restroom and/or encourage the use of the toilet by a child.
	It is noted that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I).
	Wafford teaches an odor reduction assembly for a toilet, the system comprising a fan assembly (16) inline with a conduit (11/12) which fluidly connects apertures (49) in the rim (48) of the toilet bow] (31) with a waste discharge exit tube (24) (Fig. 1). The fan assembly comprising a fan/blades (16e), a motor (16c) and a battery (35) mounted together. A discharge valve (20) is provided inline with the fan assembly, the inlet conduit and the outlet conduit of the odor reduction assembly. The odor reduction assembly is controlled by an on/off switch (16g; Para. 0134).
	It would have been obvious to one of ordinary skill in the art to provide a discharge valve inline with the bowl, bowl exit tube and fan assembly, as taught by Wafford, so as to prevent a backflow of odor and to reduce noise from flushing waste from the bowl.
	It would have been obvious to one of ordinary skill in the art to provide an on/off switch for the odor reduction assembly, as taught by Wafford, to conserve power when the assembly is not required and/or to render the assembly safer for cleaning/maintenance.

	Regarding claim 12, Klopocinski in view of Moraes, Davis and Wafford results in the toilet body being shaped like a cat (Davis teaches the aesthetic design of a toilet body into the shape of a cat as previously discussed).

	Regarding claim 13, Klopocinski states that the toilet bowl is manufactured from porcelain and the aesthetic shell/covers (18/20) can be manufactured from plastic (C5 L52-56) establishing the use of both plastics and porcelain for the construction of the toilet. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klopocinski in view of Moraes, Davis and Wafford as applied to claim 9 above, and further in view of Kennish.
	Regarding claim 14, Klopocinski in view of Moraes, Davis and Wafford teaches an animal toilet as previously discussed but does not teach the provision of a light activated by the flush actuator, the light being located at the animal’s eye.
	Kennish teaches a toilet (122) assembly comprising a plurality of sensors including a sensor for monitoring when the toilet is flushed (Para. 0029 - generates an output based on handle being properly used). In response to a flush the system’s electronic control circuit (202) activates an output device (212) which can include activating one or more lights (Para. 0033 - output includes activating one or more lights).
	It would have been obvious to one of ordinary skill in the art to activate one or more lights in response to each flush of the toilet, as taught by Kennish, to confirm to a user they have properly flushed the toilet, ensure compliance of sanitary conditions and/or entertain a user of the toilet. 
	Klopocinski in view of Moraes, Davis, Wafford and Kennish does not explicitly teach that the lights are eye lights. Instead it is noted that Kennish teaches the light can take a number of forms including singular bulbs, multiple bulbs or LED’s or entire display screens and that the purpose of the lights are to provide feedback to a user. Applicant has not disclosed that locating the lights at the eyes solves any stated problem or is for any particular purpose other than aesthetics. It would appear the toilet would function equally well with the lights arranged as disclosed by Applicant or arranged at other locations. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the device such that the lights are located at the eyes of the animal toilet since such a modification would have been considered a mere design consideration (rearrangement of parts) which fails to patentably distinguish over the prior art. See MPEP  2144.04(VI)(C).
	It is noted that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I).

	Regarding claim 15, Klopocinski in view of Moraes, Davis and Wafford teaches an animal toilet as previously discussed but does not teach the provision of a speaker playing animal sounds.
	Kennish teaches a toilet (122) assembly comprising a plurality of sensors including a sensor for monitoring when the toilet is flushed (Para. 0029 - generates output based on handle being properly used). In response to a flush the system’s electronic control circuit (202) activates a sound assembly comprising a playback device (212), speaker and sound file to replicate the sound made by an animal (Para. 0032 - output includes generating animal sounds through a speaker).
	It would have been obvious to one of ordinary skill in the art to produce an animal sound through a speaker in response to each flush of the toilet, as taught by Kennish, to confirm to a user they have properly flushed the toilet, ensure compliance of sanitary standards and/or entertain a user of the toilet.

Regarding claim 16, Klopocinski in view of Moraes, Davis and Wafford teaches an animal toilet as previously discussed but does not teach the provision of a light and sound system activated by a proximity sensor, the light being located at the animal’s eye.
	Kennish teaches a toilet (122) assembly comprising a plurality of sensors including a proximity sensor for monitoring when a user approaches a toilet (Para. 0030, 0041 - generates an output based on signals from a proximity sensor detecting a user’s position). In response to an activation of the sensor the system’s electronic control circuit (202) activates an output device (212) which can include activating one or more lights (Para. 0033 - output includes activating one or more lights) and/or a sound assembly (Para. 0032).
	It would have been obvious to one of ordinary skill in the art to activate one or more lights in response to a user approaching a toilet, as taught by Kennish, to encourage proper use of the toilet, to provide a visual aid for a user and/or to entertain the user. 
	It would have been obvious to one of ordinary skill in the art to activate a sound assembly in response to a user approaching the toilet, as taught by Kennish, to encourage proper use of the toilet, to provide instructions to the user or and/or to entertain the user.
	Klopocinski in view of Moraes, Davis, Wafford and Kennish does not explicitly teach that the lights are eye lights. Instead it is noted that Kennish teaches the light can take a number of forms including singular bulbs, multiple bulbs or LED’s or entire display screens and that the purpose of the lights are to provide feedback to a user. Applicant has not disclosed that locating the lights at the eyes solves any stated problem or is for any particular purpose other than aesthetics. It would appear the toilet would function equally well with the lights arranged as disclosed by Applicant or arranged at other locations. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the device such that the lights are located at the eyes of the animal toilet since such a modification would have been considered a mere design consideration (rearrangement of parts) which fails to patentably distinguish over the prior art. See MPEP  2144.04(VI)(C).
	It is noted that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,779,206 (Sykes) teaches a system for detecting a user in the proximity to a toilet and then activating a visual display and audio system.
US 10,837,163 (Staton) utilizes a proximity sensor in a urinal to activate a visual display.
US D019164 (Moore) is a toilet with a body constructed to appear as an animal.
US D529,150 (Owens) is a toilet having an upper body formed in the shape of the upper body of a person and a lower body formed in the shape of a lower body of a person.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754